ORDER
Lewis, Chief Justice.
Pursuant to Paragraph 7 B of the Rule on Disciplinary-Procedure, this Court issued its order dated February 20, 1980, temporarily suspending Respondent Willard Montgomery Hines, Jr. from the practice of law. By order of this Court dated September 2, 1980, respondent was permanently disbarred from the practice of law and directed to surrender his certificate of admission to practice law to the Clerk of Court for cancellation within five (5) days of the service of the order of disbarment. In the Matter of Willard Montgomery Hines, Jr., 269 S. E. (2d) 766 (1980). Respondent is presently before the Court on a rule to show cause why he should not be held in contempt for: (1) continuing to practice law during the period of suspension; (2) failure to timely surrender his certificate of admission to practice law to' the Clerk of Court; and (3) failure to file the affidavit of compliance as provided in Paragraph 30 C of the Rule on Disciplinary Procedure.
Respondent admits the acts alleged. It is therefore adjudged that he is in contempt of court. The South Carolina Law Enforcement Division is hereby ordered to arrest respondent and imprison him in the Richland County Jail for the term of thirty (30) days.
Let this Order be published with the opinions of the Court.